Citation Nr: 9909709	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-23 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right leg injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether the veteran's service-connected status post 
anterior cruciate ligament (ACL) stretch or tear of the 
medial meniscus of the left knee, currently evaluated as 10 
percent disabling, has received the appropriate evaluation.

4.  Whether the veteran's service-connected tinea versicolor, 
currently evaluated as 10 percent disabling, has received the 
appropriate evaluation.  

5.  Whether the veteran's service-connected maxillary 
sinusitis, currently evaluated as 10 percent disabling, has 
received the appropriate evaluation.  

6.  Whether the veteran's service-connected dysthymic 
disorder, currently evaluated as noncompensable, has received 
the appropriate evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
left knee disability rated as 10 percent disabling effective 
from June 15, 1991; tinea versicolor rated as non-compensable 
effective from June 15, 1991; dysthymic disorder rated as 
non-compensable effective from June 15, 1991; and maxillary 
sinusitis rated as non-compensable effective from June 15, 
1991.  In addition, service connection was denied for a right 
leg disability, a low back disability, hearing loss, a neck 
disability, a little toe disability, vision impairment, 
cysts, and a gastrointestinal disability.  The veteran was 
notified of this decision and of his procedural and appellate 
rights in a July 1992 letter.  Thereafter, the veteran did 
not appeal the issue of service connection for hearing loss, 
a neck disability, a little toe disability, vision 
impairment, cysts, and a gastrointestinal disability.  As 
such, those issues are not in appellate status and before the 
Board at this time.  A notice of disagreement as to the other 
issues was received in September 1992.  A statement of the 
case was mailed to the veteran in October 1992.  The 
veteran's substantive appeal was received in March 1993.  In 
September 1995 and October 1996, the Board remanded this case 
to the RO for further development.  

In a September 1997 rating decision, an increased rating of 
10 percent was granted for tinea versicolor effective October 
23, 1996.  Likewise, an increased rating of 10 percent was 
granted for maxillary sinusitis effective from October 7, 
1996.  

In his November 1998 statement, the veteran's service 
representative asserted a claim for service connection for a 
right leg injury and a low back disorder as secondary to the 
veteran's service-connected left knee disorder.  As these 
issues have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently issued the 
decision of Fenderson v. West, No. 96-947 (U. S. Vet. App. 
Jan. 20, 1999), in which it determined that an appeal from an 
original grant of service connection required staged 
evaluations.  As noted, increased ratings of 10 percent were 
granted for service-connected tinea versicolor and sinusitis, 
but the effective dates of the grants of 10 percent, 
respectively, were not from the effective date of service 
connection, June 15, 1991.  As such, the Board must consider 
whether a compensable rating was warranted from June 15, 1991 
to the assigned effective dates for the 10 percent ratings; 
and also consider whether ratings in excess of 10 percent are 
warranted thereafter.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to 
establish that the veteran currently has residuals of a right 
leg injury that are due to or aggravated by service; the 
veteran's claim is not plausible.

2.  No competent medical evidence has been submitted to 
establish that the veteran currently has a low back disorder 
that is due to or aggravated by service; the veteran's claim 
is not plausible.

3.  Since the effective date of service connection, the 
veteran's left knee disorder has been manifested by 
complaints of weakness including in the area of the ACL, dull 
aching pain when raining, tenderness on flexion, and itching 
at the surgical incision.  Objectively, the veteran has 
demonstrated full range of painless motion, no laxity in the 
ACL, intact collateral ligaments, no evidence of any 
arthritic changes, and no history of swelling, locking, or 
instability of the left knee.  

4.  Since the effective date of service connection, the 
veteran's tinea versicolor has been manifested by complaints 
of occasional pruritus and episodic eruptions on the arms, 
with findings including faint, pale scaling eruptions 
involving the upper back, the shoulders, the neck and the 
anterior chest.  There have been no lesions on the upper 
extremities or the face and the tinea versicolor did not 
result in exudation, constant itching, extensive lesions, or 
marked disfigurement.


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of a 
right leg injury is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for service connection for a back disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The schedular criteria for a rating increase in excess 10 
percent for the veteran's service-connected left knee 
disorder have not been met from the effective date of service 
connection, June 15, 1991.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.71, Diagnostic Code 
5257 (1998). 

4.  The schedular criteria for a rating of 10 percent, but 
not more, prior to October 23, 1996, for service-connected 
tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 
7806 (1998). 

5.  The schedular criteria for a rating increase in excess of 
10 percent from October 23, 1996, for the veteran's service-
connected tinea versicolor have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In his September 1985 report of examination prior to 
enlistment in the United States Navy, the veteran's lower 
extremities and spine were evaluated as normal.     On his 
report of medical history, the veteran noted a history of 
cramps in the legs and "trick" or locked knee, but he 
reported no instances of recurrent back pain.  A physician's 
note indicated that the veteran had sprains and cramps of the 
knees in high school.  A partially illegible January 1986 
service medical record indicated that the veteran was treated 
for complaints of pain on his right knee when walking up 
stairs and marching.  It was noted that the veteran had a 
history of knee pain due to an injury a few years ago.  An 
undated record stamped with the same treating physician's 
name indicated that examination of the veteran's right knee 
revealed slight tenderness over the patellar area especially 
on tightening of the muscle.  It  was noted that the Drawer's 
sign was negative and that no effusion was seen.  The 
assessment included chondromalacia of the right knee.  The 
assessment on a late January 1986 record included resolving 
knee pain.  A February 1986 record noted resolving knee 
strain.  Another February 1986 record indicated that the 
veteran had treatment for a laceration.  Subsequent 
examination reports noted a scar on the lower right leg.    

On a June 1986 report of medical history, the veteran again 
noted a history of a "trick" or locked knee.  The 
physician's summary indicated that the veteran had a right 
knee injury while running cross-country in high school.  On 
his August 1987 report of medical history, the veteran 
checked "no" for history of cramps in the legs and "no" 
for "trick" or locked knee.  The August 1989 examination 
report indicated that the veteran's lower extremities were 
evaluated as normal.  Further review of the veteran's service 
medical records reveals that the veteran had inservice 
treatment for a left knee injury and for tinea versicolor.  
There is no record of inservice treatment for back problems.  
The file contains no report of an examination prior to 
separation from service in June 1991.

A May 1991 rating decision for rehabilitation purposes 
indicated that the veteran's service medical records show 
that he sustained a twisting injury to his left knee in 
November 1989.  Subsequent anterior cruciate ligament (ACL) 
reconstruction and partial medial meniscectomy were performed 
in March 1990.  It was noted that a treatment report dated 
July 1990 indicated that the veteran had no complaints and 
was doing well.  Range of motion was reportedly 0-130 degrees 
and no effusion was noted.  The determination was that a 20 
percent or more disability was not established and that the 
veteran's claim for vocational rehabilitation benefits was 
denied.

In August 1991, the veteran submitted claims for service 
connection for numerous disorders including problems with the 
right leg, a rash, the left knee, and the lower back.  

On VA examination in December 1991, the veteran reported that 
in 1986 he incurred an injury to the right leg from a bucket 
that caused an abrasion in the anterior area of the mid leg.  
He also noted that he was being treated for tinea versicolor.  
The veteran reported concerns regarding his left knee, noting 
that since his surgery sudden weight shifts have caused pain.  
The veteran also noted that he had low back pain after his 
knee surgery in March 1990.  On physical examination, it was 
noted that the veteran had a faint skin rash on the arms and 
the anterior chest.  The examiner reported that he was unable 
to see the rash significantly enough to make a diagnosis of 
tinea versicolor but he noted that this has been the previous 
diagnosis and that it had been treated with Lotrimin.  
Musculoskeletal examination revealed that the veteran did not 
have scoliosis and that first percussion did not elicit any 
tenderness.  The veteran was reported to have been able to 
touch the floor with his fingertips showing that there was no 
limitation of anterior flexion of the spine.  The examiner 
noted that flexion of the thighs on the hips did not cause 
pain and there was no limitation.  Straight leg raising was 
found to be normal bilaterally.  Physical examination of the 
left knee revealed two well healed incision scars medially 
and laterally.  The examiner reported that there was no 
swelling of either knee.  He also found that while there was 
no loss of flexion of the left knee, deep flexion did cause 
some tenderness and pain anteriorly.  The VA physician noted 
that there may be a faint weakness in the ACL.  The veteran 
reported complaints of pain and weakness in the left knee 
when doing deep knee bends.  The right knee was reportedly 
completely asymptomatic with full range of motion.  The 
diagnoses included status post anterior cruciate ligamentous 
stretch or tear of the medial meniscus of the left knee, 
tinea versicolor controlled with Lotrimin, and history of low 
back pain with X-rays revealing only an acute lumbosacral 
angle.

In a June 1992 decision, the RO granted service connection 
for a left knee disorder (10 percent disability rating) and 
tinea versicolor (noncompensable).  Service connection was 
denied for the residuals of an injury to the right leg and 
for low back pain.  

In his September 1992 notice of disagreement, the veteran 
reported that his left knee disorder was manifested by sharp 
pain when squatting, kneeling, or fully straightening the 
left leg.  He stated that the disorder prevented him from 
playing certain sports and that there was recurring pain for 
no apparent reason that lasted for several hours.  The 
veteran also noted that he must constantly move the leg in 
order to relieve dull pain or prevent stiffening of adjoining 
muscles.  The veteran noted that problems with his right leg 
made it necessary for him to constantly readjust the position 
of the leg and foot to prevent stiffening and numbness.  
Concerning his tinea versicolor, the veteran requested a new 
evaluation indicating that his condition had become worse to 
the point where it now caused itching and flaking over his 
entire body.  Additionally, the veteran asserted that he had 
low back pain as a direct result of service. 

In statements dated September 1993 and January 1995, the 
veteran's service representative essentially repeated 
assertions noted above regarding the veteran's claims for 
service connection for a right leg disorder and low back 
pain.  He also contends that the veteran's service-connected 
disorders warrant higher ratings based on an increase in 
symptomatology.

In September 1995, the Board remanded the veteran's case for 
additional development to include verification of the dates 
of the veteran's period of service,  the association of 
additional medical evidence with the claims file, and 
performance new VA examinations. 

In October 1996, the Board again remanded the veteran's case 
for additional development.  By this remand, the Board 
attempted to cure problems regarding the veteran's address, 
schedule the veteran for new examinations, obtain copies of 
specifically identified medical records, and evaluate the 
veteran's musculoskeletal problems in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

On an April 1997 VA examination of the joints, the veteran 
reported complaints of a dull, aching pain in the medial 
joint space of his left knee whenever it rains, itching in 
the incision over the medial aspect of the left knee joint, 
and left knee weakness.  He stated that his left knee 
disorder makes it hard for him to drive long distances and 
makes it difficult for him to get up from a squatting 
position.  The examiner noted that there has been no history 
of swelling, locking or instability.  It was reported that 
the veteran can go up and down stairs without difficulty and 
that he could kneel on the joint.  The examiner noted that 
the veteran jogs three to four miles per week, that he is 
able to play golf without difficulty, and that he has lost no 
time from work during the past year due to his knee.  It was 
also noted that the veteran had complaints of back pain and 
right knee pain that he associated with this left knee 
disorder.  The veteran reported that his physician had 
indicated that these symptoms would subside as his left knee 
improved.  The veteran complained of stiffness in the lumbar 
spine in the morning or when sitting.  The examiner noted 
that there was no recent history of pain in the lumbosacral 
area, no history of radicular type pain or paresthesia in 
either lower extremity, and no symptoms in the right knee at 
the present time.  On physical examination, the veteran 
reportedly walked with a normal gait and could walk on his 
heels and toes without difficulty.  The examiner reported 
that the veteran could squat fully without pain, that his 
spine was straight, that there was no localized tenderness or 
muscle spasm about the lumbosacral spine, and that he had a 
full range of painless motion about the lumbosacral spine.  
Straight leg raising and Patrick's test were normal and the 
veteran's reflexes and sensation were noted to be intact 
throughout both lower extremities.  Physical examination of 
the right knee revealed that the knee had a normal contour.  
There was an old healed medial parapatellar skin incision 
that was 8 centimeters long.  The left knee also was reported 
to have a normal contour with no evidence of swelling or 
joint effusion.  The examiner noted that there was no 
tenderness over the joint spaces or on patellar compression.  
He found that the veteran had full range of painless motion 
about the left knee.  The circumference of both knees and 
quadriceps was reportedly equal and the veteran was noted to 
have had zero degrees of laxity in the ACL of the left knee.  
The collateral ligaments of the left knee were also reported 
to be intact and his McMurray test was found to be negative.  
X-rays of the veteran's lumbosacral spine revealed the spine 
to be normally aligned with well maintained intervertebral 
disc spaces and no evidence of any recent or old injury and 
no evidence of any arthritic changes.  X-rays of the 
veteran's left knee revealed two large screws.  The joint 
spaces of the knee were reportedly well maintained and there 
was no evidence of any arthritic changes.  The diagnoses were 
status postoperative ACL reconstruction of the left knee and 
pain in the lumbosacral spine with no objective findings.  
The examiner also noted that the veteran's left knee 
stability was excellent and equal to that of the right knee.  
He further reported that the veteran had no functional 
limitations during flare-ups and that he lost no time from 
work because of symptoms of his left knee disorder.

On the May 1997 VA examination of the skin, the examiner 
noted that the veteran had a history of pruritic eruptions on 
his body that were diagnosed as tinea versicolor.  The 
veteran was reportedly treated with topical therapy without 
relief until 1987 at which time he was given "P.O. Nizoral" 
which seemed to work quite well.  The veteran stated that he 
continued to have eruptions which were more notable in the 
warmer summer months.  Current complaints included occasional 
pruritus, an embarrassing white scaling on his collar, and 
episodes of eruption on the arms.   The cosmetic nature of 
the eruption was reported to embarrass the veteran in his job 
as a salesman.  On physical examination, it was noted that 
the veteran had a faint, pale scaling eruption involving his 
upper back, shoulders, neck, and anterior chest.  The 
eruption was reported to take on more of an oval-shaped, 
light brown scaly pattern on the lower chest and abdomen.  No 
lesions were found on the upper extremities and the veteran's 
face was reportedly spared.   A "KOH" examination was noted 
to be positive for short hyphae and multiple spores.  The 
diagnosis was tinea versicolor.  The physician noted that the 
veteran's lesions bothered him cosmetically when they are on 
his arms and when there is scaling on the collar.  He further 
noted that it was an easily treatable condition that tended 
to be recurrent.

In September 1997, the RO increased to 10 percent the 
disability rating for the veteran's service-connected tinea 
versicolor.  

II. Legal Analysis

A.  Claims for Service Connection
	
A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, with respect to this issue, the Board 
finds that the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims for service connection 
for a the residuals of a right knee injury and a low back 
disorder are well grounded; his claims are not plausible.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
evidence must show that the veteran currently has a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  When, as in 
this case, the issues involve questions of medical diagnosis 
and causation, medical or otherwise competent evidence is 
required to make the claims well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 609 (1993).  The veteran's lay statements 
concerning questions of medical diagnosis and causation are 
not sufficient to establish a well-grounded claim as he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Under 38 C.F.R. § 3.303(b) 
(1998), a well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record and a nexus is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).  lay 
However, evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service.  See 
Savage; Heuer v. Brown, 7 Vet. App. at 387 (1995).  


Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

1.  Service connection for the residuals of a right leg 
injury.

A review of the evidence of record reveals service medical 
records indicating that the veteran had inservice treatment 
for right leg and knee problems which may or may not have 
predated service.  Specifically noted in this regard are the 
September 1985 report of medical history noting a history of 
sprains and cramps of the knees in high school, a January 
1986 service medical record showing treatment for right knee 
pain and noting a history of an injury a few years earlier, 
an undated service medical record noting a diagnosis of right 
knee chondromalacia, a February 1986 service medical record 
showing that the veteran had treatment for a laceration 
purportedly on the right leg, and subsequent examination 
reports which indicate that the veteran had a scar on the 
lower right leg.    

Without addressing the issue of whether or not the veteran's 
inservice right knee/leg problems predated service, the Board 
notes that that the claims file contains no medical evidence 
indicating that the veteran currently has a right knee or leg 
disorder and no medical evidence linking any such disability 
to service.  On VA examination in December 1991, the right 
knee was reportedly completely asymptomatic with full range 
of motion.  Furthermore, on VA examination as recently as 
April 1997, the physician specifically reported that the 
veteran had no symptoms in the right knee at the present 
time.  He found that while there was an old healed medial 
parapatellar skin incision, the right knee had a normal 
contour and excellent stability.  

The Board finds that the veteran's claim must be denied as 
not well-grounded due to the complete absence of any 
competent medical evidence that reflects either a diagnosis 
of a current right leg or knee disorder or establishes a 
nexus to service.  See Brammer and Grottveit, supra.   While 
the veteran has asserted that he currently has residuals of 
an inservice right leg injury, he is not a physician 
competent to make such a diagnosis.  See Espiritu, supra.

Without competent medical evidence indicating both the 
current existence of the claimed disorder and an etiological 
link to service, the veteran has failed to establish a well-
grounded claim of service connection for the residuals of a 
right leg injury, and there is no duty to assist him in 
developing his claim.  Accordingly, the claim must be denied 
as not well-grounded.

2.  Service connection for low back pain.

A review of the veteran's service medical records reveals no 
complaints or findings indicative of back pain.  While the 
veteran submitted a claim for service connection for low back 
problems in August 1991, the December 1991 VA examination 
report noted no objective evidence of any low back problems.  
Specifically, the musculoskeletal examination revealed that 
the veteran did not have scoliosis, that percussion did not 
elicit any tenderness, that the veteran had no limitation of 
anterior flexion of the spine, and that flexion of the thighs 
and hips was neither limited nor productive of pain.  X-rays 
showed that the lumbosacral angle was more acute than average 
but were otherwise unremarkable.  The diagnosis at that time 
included only history of low back pain.  

While the veteran reported lumbar stiffness on recent VA 
examination in April 1997, the examiner noted that there was 
no recent history of pain in the lumbosacral area and no 
history of radicular type pain or paresthesia in either lower 
extremity.  Objective findings included a straight spine, no 
localized tenderness or muscle spasm, and full range of 
painless motion about the lumbosacral spine.  X-rays revealed 
that the veteran's lumbosacral spine was normally aligned 
with well maintained intervertebral disc spaces and no 
evidence or any recent or old injury and no evidence of any 
arthritic changes.  The diagnosis was pain in the lumbosacral 
spine with no objective findings.    
 
While the veteran reports complaints of back pain, he has not 
been diagnosed with a current disability related to his back.  
Additionally, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran currently has back problems at this time.  
In fact, both of the post-service examinations of the back 
indicate that there are no objective findings of a disorder.   
Without a current diagnosis, service connection cannot be 
granted.  See Brammer, supra.   Moreover, no competent 
medical evidence has otherwise been presented to show a 
causal nexus between the asserted back problem and any aspect 
of the veteran's period of service.  In cases such as this, 
where a medical diagnosis and competent medical evidence of 
causation are essential, lay statements alone are not 
sufficient to establish a well-grounded claim for service 
connection.  See Espiritu, supra.   Statements from the 
veteran's service representative have been considered, but as 
previously noted, he is not competent to testify as to 
medical diagnosis or causation.

Without competent medical evidence indicating both the 
existence of a current disorder and causation, the veteran 
has failed to establish a well-grounded claim of service 
connection for low back pain, and, there is no duty to assist 
him in developing his claim.  Accordingly, the claim must be 
denied as not well-grounded.       

The Board notes that the VA may be obligated to under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete his applications for  claims.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this instance, 
the RO fulfilled its obligation under section 5103(a) with 
the original statement of the case and the supplementary 
statements of the case, which have informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision and the two prior remands, the Board has 
informed the appellant of the evidence which is lacking and 
that is necessary to make the claims for service connection 
well-grounded

B.  Claims for Increased Ratings

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  Service and post-service medical records are 
associated with the claims file, and VA medical examinations 
were performed as recently as April and May 1997.  The Board 
finds the examinations were adequate concerning the issues at 
hand, and that there is no indication that there are other 
relevant records available which would support the veteran's 
claims.  Therefore, no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The applicable criteria provide that the Secretary shall 
adopt and apply a schedule of ratings of reductions in 
earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairment of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

1.  Entitlement to a rating in excess of 
10 percent for a left knee disorder.   

Since the effective date of service connection, the veteran's 
left knee disorder has been manifested by complaints of 
weakness including in the area of the ACL, dull aching pain 
when raining, tenderness on flexion, and itching at the 
surgical incision.  Objectively, the veteran has demonstrated 
full range of painless motion, no laxity in the ACL, intact 
collateral ligaments, no evidence of any arthritic changes, 
and no history of swelling, locking, or instability of the 
left knee.  X-rays revealed that the joint spaces of the knee 
were well maintained and that here was no evidence of any 
arthritic changes.  It has been opined that the veteran's 
left knee stability was excellent, that he has had no 
functional limitations during flare-ups, and that he has lost 
no time from work due to symptoms of his left knee disorder.  

While the veteran has reported complaints of weakness 
including in the area of the ACL, dull aching pain when 
raining, tenderness on flexion, and itching at the surgical 
incision, there is no medical history of limitation of 
motion, swelling, locking, or instability of the left knee.  
Additionally, the medical evidence shows that the veteran has 
been able to kneel and go up and down stairs without 
difficulty, that the veteran has been able to jog three to 
four miles per week as well we play golf without difficulty. 

The veteran has been rated as 10 percent disabling for the 
left knee under 38 U.S.C.A. § 4.71, Diagnostic Code 5257 (for 
other impairment of the knee).  Under this provision, a 10 
percent rating is appropriate when there is recurrent 
subluxation or lateral instability that is slight.  Ratings 
in excess of 10 percent are in order when the recurrent 
subluxation or lateral instability is moderate (warranting a 
20 percent rating) or severe (which corresponds with a 30 
percent disability rating).  Since the most recent medical 
evidence does not indicate that the veteran has more than 
slight recurrent subluxation or lateral instability, a rating 
in excess of 10 percent is not possible under this provision.

The Board notes that the veteran's disability has not 
included ankylosis of the knee, dislocation, limitation of 
flexion to 30 degrees or less, limitation of extension to 15 
degrees or more, or nonunion or malunion of the tibia or 
fibula.  As such, higher ratings under Diagnostic Codes 5256, 
5258, or 5260-62 are not applicable.  

The Board has considered the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), where it was held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and the effects of pain and other symptoms 
on use and flare-ups must be taken into account in rating the 
disability.  While the veteran noted complaints of dull 
aching pain when it rains and some tenderness and weakness, 
objective findings indicate that the veteran has exhibited 
full range of painless motion.  Additionally, the veteran has 
been able to jog, play golf, and climb or descend stairs with 
no difficulty.  The Board also finds it pertinent that the an 
examiner has reported that the veteran has had no functional 
limitations during flare-ups, and that he has lost no time 
from work due to symptoms of his left knee disorder.  As the 
examiner did not indicate any additional loss of function, 
including loss of motion (the veteran demonstrated full range 
of motion), due to pain or any other symptom, a higher 
disability rating under DeLuca is not warranted.

A July 1, 1997, opinion of the General Counsel (VAOPGCPREC 
23-97) has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1996)).  However, the 
veteran does not have arthritis of the left knee.  As such, 
this opinion does nto apply. 

2.  Entitlement to a compensable rating 
prior to October 23, 1996 and a rating in 
excess of 10 percent after that time for 
tinea versicolor.   

The veteran's tinea versicolor was formerly rated as non-
compensable under Diagnostic Code 7899-7810 (as rated 
analogously under Diagnostic Code 7806) prior to October 23, 
1996 and has been rated as 10 percent disabling under 
Diagnostic Code 7806, the provisions for rating the analogous 
disorder eczema, since that time.  Under this diagnostic 
code, a non-compensable rating is assigned for a skin 
disorder manifested by slight if any exfoliation, exudation, 
or itching, if on a non-exposed surface or small area; a 10 
percent rating is appropriate when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and a 30 percent rating is warranted if the 
skin disorder is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Prior to the recent May 1997 skin examination, the veteran's 
skin disorder was manifested by a faint skin rash on the arms 
and the anterior chest.  However, the veteran indicated that 
he had successfully controlled his skin disorder with 
Lotrimin.  According to the latest medical evidence on file, 
the veteran's May 1997 VA examination report, the veteran's 
tinea versicolor is manifested by complaints of occasional 
pruritus, scaling, and episodic eruptions on the arms.  On 
physical examination, findings included faint, pale scaling 
eruptions involving the upper back, the shoulders, the neck 
and the anterior chest.  No lesions were found on the upper 
extremities or face.  

At the outset, the Board finds that the schedular criteria 
for a rating of 10 percent, but not more, prior to October 
23, 1996, for service-connected tinea versicolor have been 
met as the veteran's skin disorder was present on an exposed 
area.  However, since the medical evidence dated from the 
effective date of service connection does not indicate that 
the veteran's tinea versicolor results in exudation, constant 
itching, extensive lesions, or marked disfigurement, an 
increase to 30 percent is not warranted for any time from the 
effective date of service connection.  The Board finds that 
the veteran's tinea versicolor symptoms, which include only 
complaints of occasional pruritus and the objective findings 
of faint scaling eruptions, are accurately rated as 10 
percent disabling effective June 15, 1991.  


ORDER

The appeal as to the issue of service connection for the 
residuals of a right leg injury is denied as not well-
grounded.

The appeal as to the issue of service connection for low back 
pain is denied as not well-grounded.

The appeal as to the issue of entitlement to an increased 
rating in excess of 10 percent for the veteran's service-
connected left knee disorder effective from June 15, 1991 is 
denied.  

The appeal as to the issue of entitlement to an increased 
rating of 10 percent, but not more, for service-connected 
tinea versicolor effective June 15, 1991, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

The appeal as to the issue of entitlement to an increased 
rating excess of 10 percent for the veteran's service-
connected tinea versicolor from October 23, 1996 is denied.




REMAND

The veteran claims entitlement to increased evaluations for 
service-connected psychiatric and respiratory disorders.  In 
the course of his appeal, the relevant rating criteria for 
evaluating the aforementioned disabilities were revised.  
Specifically, the rating schedule for disabilities of the 
respiratory system, as contained in 38 C.F.R. § 4.97, was 
changed on October 7, 1996.  The schedule for rating 
psychiatric disorders, as formerly contained in 38 C.F.R. § 
4.132, was revised and redesignated as 38 C.F.R. § 4.130 on 
November 7, 1996.  The Court has held that where a pertinent 
law or regulation changes after a claim has been filed or 
reopened before administrative or judicial process has been 
concluded, the version of the law or regulation most 
favorable to the veteran will be applied.  Therefore, VA must 
consider the applicability of the provisions of both the old 
and the new rating schedule criteria for evaluating 
psychiatric and respiratory disabilities, then determine the 
extent to which the old and new regulations may be favorable 
to the veteran, and then rate these disabilities using the 
version of the regulations which are most favorable to the 
veteran's claims for a rating increase, whether they be from 
the old ratings schedule or from the newly promulgated one. 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991)l; DeSousa v. 
Gober, No. 96-1 (U.S. Vet. App. Oct. 31, 1997).

In October 1996, the Board remanded the veteran's claims in 
part to insure that he was properly informed of the new 
changes in the rating criteria.  With this remand, the Board 
included copies of the new rating criteria for both the 
veteran's psychiatric disorder (38 C.F.R. § 4.130, Diagnostic 
Code 9440) and his sinus condition (38 C.F.R. § 4.97, 
Diagnostic Code 6513).     

A review of the RO's procedural development of the claims 
shows that the RO failed to adequately address the provisions 
of the old and new criteria for rating the veteran's service-
connected dysthymic disorder and his maxillary sinusitis.  
Specifically, the September 1997 supplemental statement of 
the case fails to list the criteria of either the old or the 
new regulations for rating psychiatric and respiratory 
disorders.   Additionally, only the applicability of the old 
regulations was discussed in the analysis of the RO decision 
denying an increased rating for dysthymic disorder.   
Regarding the decision denying an increased rating for the 
veteran's respiratory disorder, the September 1997 
supplemental statement of the case only contained discussion 
of the applicability of the new rating schedule for 
evaluating maxillary sinusitis, without any mention of the 
old schedule.  

In view of this, it cannot be concluded that the veteran 
received adequate notice of all the applicable laws and 
regulations as they applied to his claims for increased 
ratings for dysthymic disorder and maxillary sinusitis, 
pursuant to the provisions of 38 C.F.R. §§ 19.29, 19.31 
(1998) nor can it be concluded that the RO adequately 
addressed in the first instance the applicability of both the 
old and new regulations with regards to the veteran's claims 
for increased evaluations, as mandated in the holdings of the 
Karnas and DeSousa decisions.  Therefore, as a safeguard 
against prejudice of the veteran's claims, this case must be 
remanded to the RO for correction of the aforementioned 
procedural defects before any further appellate consideration 
may be conducted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In addition, in ratings these service-connected disabilities, 
the RO must take into consideration the directives regarding 
staged ratings as set forth in the Fenderson case.  

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issues on appeal by 
this remand, but respectfully advises the veteran that this 
action is to ensure that his right to appellate due process 
is protected.  Because the length of time which has elapsed 
since the last examinations were conducted, further 
development of the medical evidence is warranted.

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:


1.  In the event the veteran is receiving 
VA or private medical care for either his 
service-connected psychiatric or sinus 
disability, records of such should be 
obtained and made a part of the record.

2.  Then the veteran should be afforded a 
VA compensation examination to evaluate 
his service-connected maxillary 
sinusitis.  All other indicated tests 
that the medical examiner deems 
appropriate should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should be 
provided the old and new rating criteria 
for respiratory disabilities as contained 
in 38 C.F.R. § 4.97 (pre- and post-
revision of October 7, 1996), and asked 
to state the examination findings in 
terms consistent with the old and new 
rating criteria.

3. The veteran should be afforded a VA 
psychiatric examination to evaluate his 
service-connected dysthymic disorder.  
All other indicated tests that the 
examining psychiatrist deems appropriate, 
as well as complete psychological 
testing, should be performed. The extent 
of the veteran's psychiatric disability 
should be scored using the Global 
Assessment of Functioning criteria.  It 
is imperative that the physician include 
a definition of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder must be made 
available to the psychiatrist for review 
before the examination.  The psychiatrist 
should be provided with the old and new 
rating criteria for psychiatric disorders 
as contained in 38 C.F.R. § 4.132 (pre- 
revision of November 7, 1996), and 38 
C.F.R. § 4.130 (post-revision of November 
7, 1996), and asked to state the 
examination findings in terms consistent 
with the old and new rating criteria.

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims for increased evaluations for his 
service-connected dysthymic disorder 
(currently rated as noncompensable), and 
maxillary sinusitis (currently rated as 
10 percent disabling).  The old rating 
schedule, as well as the provisions of 
the new regulations and rating criteria 
for assessing psychiatric disorders and 
respiratory disabilities, must be 
considered and the version of the 
regulations which is most favorable to 
the veteran's claims must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 
(1991).  The RO decision must include 
discussion regarding its determinations 
of the extent to which the old and new 
regulations may be favorable to the 
veteran.  See DeSousa v. Gober, No. 96-1 
(U.S. Vet. App. Oct. 31, 1997).  In 
addition, in ratings these service-
connected disabilities, the RO must take 
into consideration the directives 
regarding staged ratings as set forth in 
the Fenderson case.  

6.  If either benefit sought on appeal is 
denied, a supplemental statement of the 
case should be issued. The supplementary 
statement of the case should include both 
the old and new laws and regulations with 
regard to the issues on appeal.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to develop the record, procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 
 

- 24 -


- 2 -


